                         kUNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                     Case No. 20-20034

                                                            Chapter 11

               Debtor.                                      Hon. Daniel Opperman

      STIPULATION TO ENTRY OF ORDER REGARDING DOCUMENT PRODUCTION
        REQUIRED UNDER THE SECOND INTERIM CASH COLLATERAL ORDER

       The Official Committee of Unsecured Creditors (“Committee”) and the Debtor agree and

stipulate to entry of the proposed Order attached as Exhibit A.



SCHAFER AND WEINER, PLLC                            WERNETTE HEILMAN PLLC

/s/ John J. Stockdale, Jr.                          /s/ Ryan D. Heilman
John J. Stockdale, Jr. (P71561)                     Ryan D. Heilman (P63952)
Attorney for Committee,                             Attorney for Debtor
40950 Woodward Ave., Suite 100                      40900 Woodward Ave., Ste 111
Bloomfield Hills, MI 48304                          Bloomfield Hills, MI 48304
(248) 540-3340                                      (248) 835-4745
jstockdale@schaferandweiner.com                     ryan@wernetteheilman.com




 20-20034-dob       Doc 150     Filed 05/09/20    Entered 05/09/20 18:48:00     Page 1 of 6
Exhibit A

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                        Case No. 20-20034

                                                               Chapter 11

               Debtor.                                         Hon. Daniel Opperman

                ORDER REGARDING DOCUMENT PRODUCTION REQUIRED
                UNDER THE SECOND INTERIM CASH COLLATERAL ORDER

        The Court has reviewed the Stipulation of the Debtor and Official Committee of

Unsecured Creditors (“Committee”); and the Court being fully advised in the premises;

        NOW THEREFORE, IT IS HEREBY ORDERED that:

        A.     To the extent (A) not already provided and (B) in Debtor’s possession, custody,

or control, the Debtor shall provide (i) documents, (ii) information, and (iii) declarations that are

responsive to the Committee’s February 4, 2020 (the “Document Requests”), 1 as set forth

below, to counsel for the Committee by Monday, May 11, 2020.

        B.     Each of the categories of documents listed in the Document Requests (Nos. 1

through 19) are incorporated into this Order as modified below:

               1. With respect to Request No. 1 and to date, Debtor has not provided all

                   information responsive to Request No. 1. However, with respect to payments

                   to the individual insiders, Debtor may provide a declaration stating that each

                   individual received only ordinary compensation or draws in the amounts

                   previously disclosed to the Committee in lieu of a list of every payment for


1
 The Document Requests are incorporated in the Second Interim Cash Collateral Order [DN 69]
and are attached as Exhibit A to Committee’s Objection to the Second Interim Cash Collateral
Objection [DN 95].
                                                  2

    20-20034-dob     Doc 150     Filed 05/09/20       Entered 05/09/20 18:48:00        Page 2 of 6
               ordinary compensation. All other responsive information regarding any

               payment or transfer shall be disclosed. The Committee’s right to seek

               additional information under Request No. 1 is reserved.

          2. The Committee’s right to seek to compel personal addresses as requested in

               Request No. 2 is reserved.

          3. Debtor shall provide an organization chart showing the ownership (direct and

               indirect) of all affiliated companies and shall certify the completeness and

               accuracy of such organizational chart as of the date provided. Debtor shall

               provide a complete copy of all organizational documents and meeting minutes

               of any subsidiary of the Debtor or, to the extent such documents are produced

               by the subsidiary, Debtor waives any objection to admission or authentication

               of such documents in any proceeding or contested matter to which such

               documents are relevant. The Committee’s right to seek additional information

               under Request No. 3 is reserved.

          4. Debtor shall provide a declaration that it has fully complied with Request No.

               4 as of May 11, 2020.

          5. Debtor may provide a print out of its general ledger in response to Request

               No. 5, which shall identify each payee, payor, transferor, and transferee of any

               payment or transfer made by or received by the Debtor; although Debtor must

               still provide a list of all responsive transfers, not previously disclosed to the

               Committee, that are not included in the general ledger.

          6. Debtor has provided the information responsive to Request No. 6.

          7. Debtor shall provide responsive documents to the Committee within seven (7)

               calendar days after receipt of a list of specified transferees from the


                                              3

20-20034-dob    Doc 150      Filed 05/09/20       Entered 05/09/20 18:48:00        Page 3 of 6
               Committee. Debtor shall not be obligated to provide information for more than

               ten specified transferees during any seven-day period. This does not,

               however, limit the total number of vendors that may be specified by the

               Committee.

          8. Debtor shall provide a declaration that it has provided all documents

               responsive to Request No. 8.

          9. Debtor shall provide a declaration that it has provided all documents

               responsive to Request No. 9.

          10. Debtor shall provide a declaration that it has provided all documents

               responsive to Request No. 10 with respect to tax returns of Debtor and

               Debtor’s affiliated companies, and shall identify each and every Debtor and

               affiliate tax return on extension and the date such return is due. The

               Committee’s right to seek additional information under Request No. 10 is

               reserved.

          11. Debtor will provide responsive financial statements or a declaration that it has

               provided all responsive financial statements in its possession, custody or

               control.

          12. Debtor will provide the franchise agreements specified in Request No. 12, but

               to preserve confidentiality, the Committee will abide by the confidentiality

               provisions set forth in the Second Interim Cash Collateral Order [DN 69] and,

               if any of the franchise agreements are filed with the Court, they shall be filed

               under seal except as otherwise provided in any future Order of this Court or

               by agreement of parties.

          13. Debtor represents that, through counsel, it has requested documents

               responsive to Request No. 10 from Fifth Third Bank and Debtor shall



                                             4

20-20034-dob    Doc 150     Filed 05/09/20       Entered 05/09/20 18:48:00       Page 4 of 6
                  promptly provide any bank statements to the Committee upon receipt of

                  same from Fifth Third Bank.

              14. Debtor shall provide a declaration that it has provided all documents

                  responsive to Request No. 14.

              15. Debtor will provide responsive financial statements or a declaration that it has

                  provided all responsive financial statements in its possession, custody or

                  control.

              16. Debtor will provide a declaration stating that all documents responsive to

                  Request No. 16 have been provided as of May 11, 2020.

              17. Debtor will provide a declaration stating that all documents, if any, responsive

                  to Request No. 17 have been provided as of May 11, 2020.

              18. Debtor will provide a declaration stating that all documents, if any, responsive

                  to Request No. 18 have been provided as of May 11, 2020.

              19. Debtor will provide a declaration stating that all documents responsive to

                  Request No. 19 have been provided as of May 11, 2020.

       C.     The declarations set forth above shall state that Debtor has performed a full and

diligent search of Debtor’s records and have provided all required Documents in Debtor’s

possession, custody or control.

       D.     If any documents are produced to the Committee with redactions, Debtor will

provide such documents to Committee counsel without redactions promptly after request.

       E.     In the event that the Court determines that Debtor has materially failed to comply

with this Order or Debtor’s required disclosures under paragraphs 16 or 18 of the Second

Interim Cash Collateral Order [DN 69] or this Order, on Committee’s request, Debtor shall

promptly retain a financial advisor of Committee’s choosing for the purpose of reviewing

Debtor’s books, records and documents to ensure compliance with this Order and all other

disclosure obligations of Debtor in this Chapter 11 case. For purposes of this paragraph, a

                                                   5

 20-20034-dob      Doc 150        Filed 05/09/20       Entered 05/09/20 18:48:00   Page 5 of 6
failure to comply will not be deemed material if the Debtor remedies the failure within one

business day after notice of such failure.

       F.      To the extent the Committee receives documents or information responsive to

the Document Requests from affiliates of Debtor, such documents and information shall be

included in any determination of whether Debtor has complied with its obligations under this

Order; that is, Debtor and Debtor’s affiliates have no obligation to provide the same documents

twice. However, with respect to any documents produced by an affiliate of Debtor, Debtor

waives any objection to admission or authentication of such document in any proceeding or

contested matter to which such documents are relevant.




                                                 6

 20-20034-dob       Doc 150     Filed 05/09/20       Entered 05/09/20 18:48:00     Page 6 of 6
